Case 2:16-cr-00540-JMA-SIL Document 342 Filed 12/20/18 Page 1 of 1 PageID #: 4046
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
                                                   610 Federal Plaza
 LTG                                               Central Islip, New York 11722


                                                   December 20, 2018

 By ECF
 The Honorable Joan M. Azrack
 United States District Court Judge
 Eastern District of New York
 924 Federal Plaza
 Central Islip, New York 11722

               Re:    United States v. Mangano et ano.
                      Criminal Docket No. 16-540 (S-2) (JMA)

 Dear Judge Azrack:

                The government submits this letter to respectfully request that the Court grant
 the government one additional day within which to file its response to the defendant’s motion
 to dismiss the superseding indictment. If the request is granted, the government’s response
 will be filed on January 4, 2019. The government has asked the defendants for their position
 on this request and are awaiting their response.

               Thank you for your consideration.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney


                                            By:                 /s/
                                                   Lara Treinis Gatz
                                                   Assistant U.S. Attorney
                                                   (631) 715-7913

 cc:    Kevin Keating, Esq.
        Matt Brissenden, Esq.
        John Carman, Esq.
        Sara Pervez, Esq.
